DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 04/27/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 2 and 4 have been withdrawn; (2) the 35 U.S.C. 102(a)(1) rejection of claim 14 over Urrutia has been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 12 over Spencer and Dalziel has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-4, 8-14, 20-21, 23-24	
Withdrawn claims: 				None
Previously cancelled claims: 		5-7, 15-19, 22
Newly cancelled claims:			12, 14
Amended claims: 				1-4, 8-11, 13, 20-21, 23
New claims: 					25-26
Claims currently under consideration:	1-4, 8-11, 13, 20-21, 23-26
Currently rejected claims:			1-4, 8-11, 13, 20-21, 23-26
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended claims 1 and 23 require the animal feed composition to comprise 5-60% algal omega-3 fatty acids and 5-80% linseed omega-3 fatty acids whereas the Specification discloses a composition contained in the animal feed (Specification, page 7, lines 37-38) to comprise 5-60% algal omega-3 fatty acids and 5-80% linseed omega-3 fatty acids (Specification, page 5, line 19) and for the animal feed to comprise 2.5-20% of the composition (page 7, line 40).  Therefore, amended claims 1 and 23 recite a product and a method which is not disclosed by the present Specification and constitutes new matter. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites the limitation "the Omega-3 polyunsaturated fatty acid composition" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, the phrase will be interpreted as “the animal feed composition”.

Claim Rejections - 35 USC § 102
Claims 1-4, 8, 20, 21, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer (US 2011/0256170; previously cited).
Regarding claim 1, Spencer teaches an animal feed composition [0008], wherein the composition comprises: (a) about 0.01-60 wt.% of an algal source of omega-3 polyunsaturated fatty acids (PUFA) such as dried algae or algae oil [0009] and (b) about 0.01-90 wt.% of a non-algal source of omega-3 PUFA [0020] such as linseed (corresponding to flaxseed [0039]), which comprise amounts of algal Omega-3 PUFA and amounts of linseed Omega-3 PUFA that overlap the claimed concentrations.
Regarding claim 2, Spencer teaches the invention as described above in claim 1, including the algal Omega-3 PUFA is from algal cells selected from Spirulina, Crypthecodinium, and a green algae (corresponding to Chlorella) [0046].
Regarding claim 3, Spencer teaches the invention as described above in claim 1, including the algal Omega-3 PUFA is from dehydrated algal cells [0009].
Regarding claim 4, Spencer teaches the invention as described above in claim 1, including the algal Omega-3 PUFA is algal oil [0009] selected from Spirulina, Crypthecodinium, and a green algae (corresponding to Chlorella) [0046].
Regarding claim 8, Spencer teaches the invention as described above in claim 1, including the composition excludes PUFA from any of meat, fish, eggs, squid, and krill (corresponding to the composition comprising an algal derived component and flaxseed as the non-algal derived component [0039]).
Regarding claim 20, Spencer teaches the invention as described above in claim 1, including the linseed Omega-3 PUFA is from ground [0049] linseed [0039].
Regarding claim 21, Spencer teaches the invention as disclosed above in claim 19, including the linseed Omega-3 polyunsaturated fatty acid is from a linseed oil [0047].
Regarding claim 25, Spencer teaches the invention as disclosed above in claim 1, including the algal Omega-3 PUFA is from algal cells from Chlorella [0046].
Regarding claim 26, Spencer teaches the invention as disclosed above in claim 1, including the algal Omega-3 PUFA is from an algae oil from Chlorella [0046].

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay (US 7,033,584; hereinafter referred to as “Omegatech”) as evidenced by Adolphe (Adolphe, J., “Demystifying the Omega 6 and Omega 3 Debate”, 2015, healthyflax.org, https://healthyflax.org/news/demystifying-the-omega-6-and-omega-3debate#:~:text=Flaxseed%20contains%20over%2050%25%20of,of%20this%20essential%20fatty%20acid).
Regarding claim 23, Omegatech teaches a method of enriching meat of an animal with Omega-3 PUFA, said method comprising administering (corresponding to fed) to said animal an animal feed comprising an effective amount of an animal feed composition (column 6, lines 51-55), wherein the animal feed composition comprises: about 5-95 wt.% of an algal source (column 7, line 66- column 8, line 1) containing up to 80.8% Omega-3 PUFA (Table 2 in columns 15-16 for Strain 26B) and about 5-95 wt.% (column 8, lines 1-3) of flaxseed (column 7, lines 38-42) which comprises 23 wt.% of Omega-3 PUFA as evidenced by Figure 4 on page 4 of Adolphe.  These disclosures mean that the concentrations of algal Omega-3 PUFA and linseed Omega-3 PUFA in the composition of Omegatech overlap the claimed concentrations.

Claim Rejections - 35 USC § 103
Claims 9 -11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2011/0256170; previously cited) as applied to claim 1 above.
Regarding claim 9, Spencer teaches the invention as described above in claim 1, including the composition includes about 0.01-60 wt.% of an algal source of omega-3 PUFA such as dried algae or algae oil [0009] and about 0.01-90 wt.% of non-algal sources of omega-3 PUFA [0020] such as linseed and fish oil [0039].  The combination of linseed and fish oil disclosed in Spencer comprise amounts of linseed omega-3 PUFA from an amount approaching 0.01 wt.% to an amount approaching 90 wt.% and amounts of fish omega-3 PUFA from an amount approaching 0.01 wt.% to an amount approaching 90 wt.% which overlaps the claimed concentration. 
Regarding claim 10, Spencer teaches the invention as described above in claim 9, including the fish Omega-3 PUFA is from cells selected from salmon [0039].
Regarding claim 11, Spencer teaches the invention as described above in claim 9, including the Omega-3 PUFA is from a fish oil [0039].
Regarding claim 13, Spencer teaches the invention as disclosed above in claim 1, including the composition further comprises an antioxidant selected from ascorbic acid, tocopherol extracts, butylated hydroxyl toluene, butylated hydroxyanisole, and combinations thereof [0044].  Although Spencer does not specifically disclose the amount of the antioxidant to be 0.5-5.0%, it is noted that as the amount of antioxidant is a variable that will be modified, among others, by accounting for product formulation, shipping conditions, packaging methods, and desired shelf life [0044], the amount of antioxidant would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of antioxidant cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of antioxidant in the composition of Spencer to obtain the desired product formulation, shipping conditions, packaging methods, and shelf life (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay (US 6,054,147; previously cited). 
Regarding claim 23, Barclay teaches a method for enriching meat of an animal with omega-3 polyunsaturated fatty acids, said method comprising administering to the animal an effective amount of an animal feed (column 1, lines 13-16), wherein the animal feed composition comprises: (a) algal omega-3 polyunsaturated fatty acid; and (b) linseed omega-3 polyunsaturated fatty acid (corresponding to flaxseed) (column 5, lines 1-20).  It discloses an omega-3 polyunsaturated fatty acid composition containing 100% algae (column 7, lines 2-3), but does not disclose an amount of linseed and algae polyunsaturated fatty acids in an omega-3 composition comprising these two sources.  However, since the omega-3 fatty acid composition may be from combinations of sources (column 5, lines 1-20), combining algal and non-algal sources of omega-3 in equal amounts in the omega-3 fatty acid-containing composition would be obvious, which renders an amount of 50% algal omega-3 polyunsaturated fatty acid and an amount of 50% linseed omega-3 polyunsaturated fatty acid obvious.
Regarding claim 24, Barclay teaches the invention as disclosed above in claim 23, including the animal meat is enriched with 64 and 71 mg Omega-3 polyunsaturated fatty acid per 100 g of animal meat due to the inclusion of DHA from algae (column 7, lines 21-22).  Although the amount of enrichment is due to a composition solely comprising algae as the Omega-3 source, it is presumable that the addition of Omega-3 from a linseed source into the composition would increase the amount of enrichment of the animal meat.  Since the amount of enrichment due to solely algae already lies within the range, an increased enrichment amount would still lie within the claimed range, rendering it obvious.

Double Patenting
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending U.S. Application No. 16/314,105 in view of Spencer (US 2011/0256170).  This is a provisional nonstatutory double patenting rejection.
Regarding instant claim 23, co-pending claim 1 requires all the limitations of instant claim 23, except that the composition comprises 5-60% algal Omega-3 polyunsaturated fatty acid and 5-80% linseed Omega-3 polyunsaturated fatty acid.  Co-pending claim 1 does not require any amount of Omega-3 polyunsaturated fatty acid in the composition or specify the sources of Omega-3 fatty acids to be algae and linseed; however, absent the requirement of any particular source, the disclosure of an Omega-3 fatty acid composition comprising algal and non-algal sources of Omega-3 fatty acids (Spencer [0039]) and the total amount of omega-3 may be up to 90% (Spencer [0053]), combining algal and non-algal sources of omega-3 in equal amounts would be obvious, which renders an amount of up to 45% linseed and up to 45% algal omega-3 fatty acids obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 2 and 4: Applicant amended the claims to fully address the rejections and therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-3, 8, 14, and 23 over Urrutia: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 1-4, 8-13, 20, 21, and 23 to clarify that it is the animal feed composition that comprises the claimed amounts of algal and linseed Omega-3 PUFA.  Applicant argued that Urrutia fails to disclose a composition comprising 5-60 % algal Omega-3 and 5-80% linseed Omega-3 as recited by present claim 1 (Applicant’s Remarks, page 5, paragraphs 1, 3-4).
However, in the new grounds of rejection, the features of claims 1-3, 8, and 14 are taught by Spencer and the features of claim 23 are taught by either Omegatech or by the combination of Barclay and Spencer while Urrutia no longer serves as prior art.  Since these claims stand rejected over new prior art, Applicant’s arguments are moot and the rejections of these claims stand as written herein.  It is also noted that in previous claim sets and in the present specification, it is the composition within the animal feed that contains the claimed amounts of algal and linseed omega-3 PUFA, not the overall animal feed itself as described above in the 112(a) rejections of claims 1 and 23. 

Claim Rejections – 35 U.S.C. §102(a)(1) of claim 20 over Urrutia as evidenced by Moallem: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that Moallem does not remedy the deficiencies of Urrutia (Applicant’s Remarks, page 5, paragraph 5- page 6, paragraph 1).
However, in the new grounds of rejection, the features of claim 20 are taught by Spencer while neither Urrutia nor Moallem serve as prior art.  Since claim 20 stands rejected over new prior art, Applicant’s arguments are moot and the rejection of claim 20 stands as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 1, 4, 9-11, 13, and 21 over Spencer: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Spencer teaches a feed composition comprising a non-algal composition comprising omega-3 fatty acids or esters thereof wherein the DHA to EPA ratio is about 30:1 to about 1:1.  Applicant argued that the DHA to EPA ratio of linseed is less than 1:1 and therefore, Spencer cannot be considered to teach combining algal Omega-3 PUFA with linseed Omega-3 PUFA as claimed.  Applicant added that Spencer mentions linseed only twice in the specification: one time in [0051] referring to omega-6 fatty acids/esters, not omega-3 PUFA; and one time in [0006] where it is taught that ALA is found in high quantities in linseed oil.  Applicant argued that the claimed invention therefore moves away from the teachings of Spencer to use linseed as a source of omega-3 PUFA despite it not having a DHA to EPA ratio of about 30:1 to about 2:1 (Applicant’s Remarks, page 6, paragraph 2- page 7, paragraph 2).
However, claim 1 does not require the composition to: (a) cause any effect in an animal; (2) be administered to an animal, and (3) exclude any other non-algal source of omega-3 from being in the composition.  As such, combinations of linseed and other non-algal sources of omega-3 PUFA would provide the DHA to EPA ratio disclosed in [0014] and [0019] of Spencer.  Furthermore, [0014] and [0019] of Spencer recite alternative embodiments of the broad disclosure and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123.II.  Therefore, the DHA to EPA ratio in the non-algal source disclosed by Spencer is an optional feature, not a required one.  Since Spencer has been shown to teach the features of claim 1 and its dependents, Applicant’s arguments are unpersuasive and the rejections of the claims stand as written herein.

 Claim Rejections – 35 U.S.C. §103 of claims 23-24 over Barclay and Spencer: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that Spencer does not teach linseed as a non-algal composition to be combined with an algal composition as Spencer teaches a DHA to EPA ratio of about 20:1 to about 2:1 (Applicant’s Remarks, page 7, paragraphs 3-4).
 However, in the new grounds of rejection, the features of claim 23 are fully taught by Omegatech and the features of claims 23 and 24 are fully taught by Barclay while Spencer no longer serves as prior art.  Since new prior art has been applied to the rejections of claims 23 and 24, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Double Patenting - claim 23 over claim 1 of U.S. Application No. 16/314,105:  Since claim 16 was previously canceled, the double patenting rejection only applies to claim 23.  Applicant stated that the rejection will be addressed upon allowance of the co-pending application and/or resolution of the substantive matters above (Applicant’s Remarks, page 7, paragraph 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791